Citation Nr: 1332759	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  03-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed left shoulder condition.

2.  Entitlement to service connection for a claimed left arm disorder.  

3.  Entitlement to service connection for a claimed right calf disorder.  

4.  Entitlement to service connection for a claimed right knee disorder.

5.  Entitlement to service connection for a claimed cervical spine disorder.

6.  Entitlement to service connection for a claimed lumbosacral strain.

7.  Entitlement to an increased evaluation for the service-connected postoperative right ankle residuals, currently evaluated as 20 percent disabling.  

8.  Entitlement to an extension of a temporary total evaluation for the service-connected postoperative right ankle residuals beyond August 1, 2009.

9.  Entitlement to an effective date earlier than May 22, 2007, for the 20 percent evaluation for the service-connected postoperative right ankle residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1970 and from December 1970 to August 1975.  The Veteran also served in the National Guard.

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision by the RO.  As will be discussed, additional issues were perfected following a November 2008 rating decision.

In November 2003, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.  

The Veteran apparently failed to report for a videoconference hearing scheduled in September 2005.  

The Board remanded issues numbered 1 through 6 in November 2005, October 2007, and February 2010.

In April 2012, the Board granted service connection for migraine headaches and a right wrist disorder.  The claim of service connection for a left shoulder condition was reopened and issues numbered 1 through 6 were again remanded.

Subsequent to April 2012, a second temporary folder was received at the Board.  Considering that the April 2012 decisions were favorable to the Veteran, vacatur does not appear to be warranted.  See 38 C.F.R. § 20.904 (2012).  

A review of this folder, however, shows that additional issues had been perfected on appeal.  In November 2008, the RO increased the evaluation for right ankle disability to 20 percent beginning on May 22, 2007 and assigned a temporary total rating beginning on July 25, 2008 (based on the need for convalescence under 38 C.F.R. § 4.30), and assigned a 20 percent rating beginning on February 1, 2009.  The Veteran disagreed with this decision.

In February 2009, the RO granted an extension of the temporary total rating under 38 C.F.R. § 4.30 through April 30, 2009.  

In June 2009, the RO extended the temporary total rating based on convalescence through August 1, 2009.  A 20 percent evaluation was assigned from that date.  

In June 2009, the RO issued a Statement of the Case.  In August 2009, the RO increased the evaluation for the service-connected right ankle residual disability to 40 percent from August 1, 2009.  In September 2009, the Veteran submitted a VA Form 9.  

In August 2011, the RO proposed to reduce the evaluation for the right ankle to 20 percent.  In December 2011, the RO reduced the evaluation for the right ankle to 20 percent effective on April 1, 2012.  The Veteran has not specifically asserted disagreement with the reduction.  

The Virtual VA and VBMS folders have been reviewed.  

The issue of service connection for a head injury and scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In his September 2009 VA Form 9, the Veteran did not indicate whether he wanted a hearing.  In a November 2011 statement, the representative indicated that "[t]he appellant has requested an in-person [Board] hearing with a Board member visiting the St. Petersburg RO." 

The Board acknowledges that the Veteran failed to report for a videoconference hearing scheduled in 2005 in connection with his original appeal.  The current request for a hearing was made in connection with the newly perfected issues.  There is no indication that this hearing was scheduled.

On review, and in an effort to ensure due process, a remand is necessary so that the requested hearing may be scheduled.  
  
Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action in order to schedule the Veteran for a hearing for the Board before a Veterans Law Judge at the local office.  The Veteran and his representative should receive reasonable advanced notice of the date, time and location of the hearing.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)

